Exhibit 10.3






FIRST AMENDMENT TO SERVICES AGREEMENT
This FIRST AMENDMENT TO SERVICES AGREEMENT (this “Amendment”) is executed and
agreed to effective as of May 1, 2020, by and among Magnolia Oil & Gas
Corporation (formerly known as TPG Pace Energy Holdings Corp.), a Delaware
corporation (“Parent”), Magnolia Oil & Gas Operating LLC (formerly known as TPG
Pace Energy Operating LLC), a Delaware limited liability company (“Owner”), and
EnerVest Operating, L.L.C., a Delaware limited liability company (“Service
Provider”). Parent, Owner, and Service Provider are hereinafter each referred to
as a “Party” and are collectively referred to as the “Parties”. Capitalized
terms used but not defined in this Amendment shall have the meanings given to
such terms in the Services Agreement (as defined below).
RECITALS
WHEREAS, the Parties have previously executed that certain Services Agreement
dated as of July 31, 2018 (as may be amended, restated, supplemented or
otherwise modified from time to time, the “Services Agreement”); and
WHEREAS, the Parties desire to amend the Services Agreement as set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:
1.The Services Agreement is hereby amended by replacing all instances of “TPG
Pace Energy Holdings Corp.” with “Magnolia Oil & Gas Corporation” and all
instances of “TPG Pace Energy Operating LLC” with “Magnolia Oil & Gas Operating
LLC”.
2.Section 3.1(a) of the Services Agreement is hereby deleted in its entirety and
replaced in its entirety with the following:
Owner shall pay to Service Provider, (i) as the sole consideration for the
Services provided by Service Provider, an amount equal to (x) for the period
beginning on July 31, 2018 and ending on April 30, 2020, $23,563,531 per year
during the Term and (y) for the period beginning on May 1, 2020 through the end
of the Term (and, if applicable during any Transition Services Period),
$20,029,001.35 per year (reflecting a 15% reduction in the Services Fee
described in clause x), in each case, prorated for any partial year in which the
Services are provided (such amount, as applicable and as modified from time to
time pursuant to this Section 3.1, the “Services Fee”), plus (ii) to the extent
such costs and expenses have not been previously paid by Owner or out of Owner
funds or otherwise reimbursed to Service Provider by Owner, reimbursement for
all Owner Group Costs incurred by Service Provider in performing the Services,
plus (iii) any COPAS overhead fees related to the Assets operated by Owner Group
that are received by Owner Group and any COPAS overhead fees payable directly by
Owner Group under joint operating agreements applicable to the Assets operated
by Owner Group (and for Assets operated by Owner Group not covered by a joint
operating agreement, an amount equal to $8,500 per drilling well and $812 per
producing well in the Austin Chalk producing area and $8,500 per drilling well
and $844 per producing well in the Eagle Ford producing area, in both cases
reduced to reflect Owner Group’s working interest, and as adjusted in accordance
with COPAS MFI-47 (“Adjustment of Overhead Rates”)) (collectively, the “COPAS
Payment”). Owner shall pay to


1

--------------------------------------------------------------------------------




Service Provider with respect to each Calendar Month during the Term and the
Transition Services Period an amount equal to one-twelfth of the excess of the
applicable Services Fee over the sum of any amount incurred directly by the
Owner Group for Asset-level insurance in accordance with Section 2.9, and any
amount Owner is entitled to deduct in accordance with Section 2.1(e), prorated
for any partial Calendar Year in which the Services are provided (such amount,
the “Monthly Services Fee”).
3.Schedule 1-B to the Services Agreement is hereby deleted in its entirety and
replaced in its entirety with Schedule 1-B attached hereto.
4.This Amendment shall not constitute an amendment or waiver of any provision of
the Services Agreement not expressly referred to herein. Except as otherwise
provided herein, the Services Agreement is hereby ratified and confirmed in all
respects and shall remain in full force and effect, unaltered and unchanged,
subject to the provisions hereof and as amended hereby, provided that, in the
event of a conflict between the terms and conditions of this Amendment and the
terms and conditions of the Services Agreement, the terms and conditions of this
Amendment shall prevail to the extent of such conflict. Without limiting the
foregoing, this Amendment is made subject to the Services Agreement (as amended
hereby and without otherwise limiting the provisions hereof).
5.This Amendment, the Services Agreement, and the exhibits and schedules hereto
and thereto collectively constitute the entire agreement between the Parties
pertaining to the subject matter hereof and supersede all prior agreements,
understandings, negotiations, and discussions, whether oral or written, of the
Parties pertaining to the subject matter hereof.
6.The provisions set forth in Article X of the Services Agreement (other than
Sections 10.16 and 10.18 of the Services Agreement) shall apply mutatis mutandis
to this Amendment.
[Signature pages follow]




2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized representatives as of the date first written above.
SERVICE PROVIDER:
ENERVEST OPERATING, L.L.C.
By:    /s/ Alex Zazzi    
Name:    Alex Zazzi
Title:    President & Chief Executive Officer


Signature Page to First Amendment to Services Agreement

--------------------------------------------------------------------------------






OWNER:
MAGNOLIA OIL & GAS OPERATING LLC
By:    /s/ Stephen Chazen    
Name:    Stephen Chazen
Title:    President and Chief Executive Officer
PARENT:
MAGNOLIA OIL & GAS CORPORATION
By:    /s/ Stephen Chazen    
Name:    Stephen Chazen
Title:    President and Chief Executive Officer






Signature Page to First Amendment to Services Agreement